SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (x) Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange act of 1934 For the quarterly period ended August 31, 2011. ( ) Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange act of 1934 For the transition period from to . Commission File No. 0-26112 ARTISANAL BRANDS, INC. (Exact name of registrant as specified in its charter) New York 41-1759882 (State of Jurisdiction) (IRS Employer I.D. No.) 483 Tenth Avenue, New York, New York (Address of Principal Executive offices) (Zip Code) Registrant’s telephone number, including area code 212-871-3150 Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, $.001 par value per share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer. o Accelerated filer. o Non-accelerated filer. o Smaller reporting company. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of stock, as of the latest practicable date: 24,200,316 common shares and 7,163,454 Series A preferred sharesissued and outstanding as of September 20, 2011. DOCUMENTS INCORPORATED BY REFERENCE Location in Form 10-QIncorporated Document None ii ARTISANAL BRANDS, INC. Index Part I Financial Information Page No. Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets at August 31, 2011 and May 31, 2011 F-1 Consolidated Statements of Operations for the three months Ended August 31, 2011 and August 31, 2010 F-2 Consolidated Statements of Cash Flows for the three months Ended August 31, 2011 and August 31, 2010 F-3 Notes to Consolidated Financial Statements F-4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 Part IIOther Information Item 1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information 7 Item 6. Exhibits 7 iii PART I Page No. Item 1.
